Exhibit 10.5

LOGO [g50288ex10_5pg001.jpg]

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

iGATE Global Solutions Limited

AND

Phaneesh Murthy



--------------------------------------------------------------------------------

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

This Senior Executive Employment Agreement is made as of the 18th day of April,
2008 (the “Employment Agreement”) by and between iGATE Global Solutions Limited,
a company incorporated under the Indian Companies Act, 1956 as amended (the
“Companies Act”) with its registered office at 158-162P & 165P-170P, EPIP Phase
II, Whitefield, Bangalore - 560 066, India, (“iGATE Global”) and Phaneesh Murthy
aged 44 years and residing at 33245. Lark Way, Fremont California 94555, USA
(“Executive”).

NOW THEREFORE, in consideration of the premises and the agreements and covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Company and Executive agree as follows:

I. Definitions. As used herein:

(a) “Action” shall mean any action, suit or legal, administrative or arbitral
proceeding or investigation before any governmental or regulatory authority;

(b) “Affiliate” with respect to a specified Person, means any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person; provided, however, that, for purposes of this definition,
the terms “controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint a majority of the directors, managers, partners or other individuals
exercising similar authority with respect to such Person;

(c) “Company” shall mean iGATE Global and any Affiliate or joint venture of
iGATE Global, including any direct or indirect holding company or subsidiary of
iGATE Global, as well as any of their respective operating divisions;

(d) “Company Business” shall mean the business conducted by the Company:

(e) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information;

(f) “Competing Business” shall mean any business which provides, designs,
develops, markets, engages in, invests in, produces or sells any products,
services, or businesses

 

2



--------------------------------------------------------------------------------

which are the same or similar to the Company Business or those provided,
designed, developed, marketed, engaged in, invested in, produced or sold by the
Company;

(g) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to the
Company’s business information. Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of this Agreement); (ii)
that is a business entity or individual with whom the Company has a valid and
subsisting contract as of the date of this Agreement; or (iii) a business entity
or individual with whom the Company enters into a valid contract during the term
of this Agreement.

(h) “Person” means any individual, sole, proprietorship, corporation, company,
partnership, limited liability company, joint venture, unincorporated society,
governmental authority, association or trust or any other entity or
organization.

(i) “Term” means the five year period commencing on the effective date of this
Employment Agreement (i.e. August 22, 2008) and ending on August 21, 2013.

2. Employment. iGATE Global hereby continues the employment of Executive and
Executive hereby accepts full time employment with iGATE Global on the terms and
conditions contained in this Employment Agreement. Except as set forth on
Schedule 2 hereto, Executive confirms that there are no Actions pending against
him and, to the best knowledge of Executive, there are no Actions threatened
against him.

3. Duties.

(a) Executive shall serve iGATE Global as Managing Director and Chief Executive
Officer (CEO) and agrees to promote the Company’s interests, be responsible for
such duties as are commensurate with and required by such position, and any
other duties as may be assigned to Executive by the Company from time to time.
Executive will be responsible for the day-to-day business operations of the
Company, subject to the supervision and direction of the board of directors of
the Company.

(b) Executive agrees to perform his duties in a diligent, trustworthy, loyal,
businesslike, productive, and efficient manner and to use his best efforts to
advance the business and goodwill of the Company. Executive agrees to devote all
of his business time, skill, energy and attention exclusively to the business of
the Company except for (i) positions on the board of directors of other
companies currently held by Executive and disclosed on Schedule 3(b) hereto, and
(ii) positions on the board of directors of other companies proposed to be taken
up by Executive and disclosed to iGATE and in respect of which iGATE grants its
approval in writing.

(c) During the time Executive is employed with iGATE Global, he will not engage
in any other business for his own account or be employed by any other Person, or
render any services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other Person without the prior written
approval of iGATE Global.

4. Place of Work. Executive will he based at California. United States of
America but may be relocated to other locations, based on mutual agreement.
Executive’s duties will include travel in the United States of America, India
and other countries, often at short notice. Executive confirms that he has a
valid passport and that iGATE Global has entered into this Employment Agreement
on that understanding.

 

3



--------------------------------------------------------------------------------

5. Compensation. Executive’s annual salary’ and other compensation as of the
date of this Employment Agreement are as set forth on Attachment A hereto. The
salary and compensation are subject to being reviewed and modified annually by
iGATE Global. iGATE Global shall be entitled to withhold from any payments due
to Executive pursuant to the provisions of this Employment Agreement, any
amounts required to be withheld by any applicable taxing or other authority, or
any amounts loaned to Executive by the Company.

6. Policies and Practices. Executive agrees to abide by all the Company rules,
regulations, instructions, policies, practices and procedures as amended from
time to time and as posted on the Company’s intranet and to indemnify the
Company for any loss suffered as a consequence of a breach by Executive of such
Company rules, regulations, instructions, policies, practices and procedures.

7. Non-Competition. In order to protect the Company’s legitimate and protectible
business interest Executive covenants and agrees that for the entire period of
his employment with iGATE Global, Executive shall not either directly or
indirectly engage in any Competing Business or to own, manage, operate, control
or participate in, or have any ownership interest in (except an ownership not
exceeding two percent (2%) of the stock of a listed public company), or make
loans to, or promote or assist financially or otherwise aid or advise as an
agent, consultant, officer, partner, director, employee, independent contractor
or otherwise, whether directly or indirectly, any Person who is engaged in, or
operates, or attempts to operate any business or service which is a Competing
Business anywhere in the world, including the Republic of India or any political
sub-division thereof.

8. Non-Solicitation. In order to protect the business interest and goodwill of
the Company with respect to Customers and accounts, and to protect Confidential
Information, Executive covenants and agrees that for the entire period of his
employment with iGATE Global, and for a period of two (2) years after
termination of Executive’s employment. Executive shall not:

(a) directly or indirectly contact any Customer of the Company for the purpose
of soliciting such Customer to purchase, lease or license a product or service
that is the same as, similar to, or in competition with those products and/or
services provided, rendered, offered or under development by the Company; or

(b) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others, or knowingly permit any Person or business directly or indirectly
controlled by him to do any of the foregoing.

9. Nondisclosure and Nonuse of Confidential Information. Executive covenants and
agrees that during Executive’s employment or any time after the termination of
such employment, not to communicate or divulge to any Person, either directly or
indirectly, and to hold in strict confidence for the benefit of the Company, all
Confidential Information except that Executive may disclose such Confidential
Information to Persons who need to know such Confidential Information during the
course and within the scope of Executive’s employment. Executive will not use
any Confidential Information for any purpose or for Executive’s personal benefit
other than in the course and within the scope of Executive’s employment.
Executive agrees to sign and abide by the terms and conditions of the
Confidential Information and Intellectual Properly Protection Agreement, a

 

4



--------------------------------------------------------------------------------

copy of which is attached hereto as Attachment B and incorporated as though
fully set forth herein. Notwithstanding the foregoing, the confidentiality
obligations of this Section 9 will not apply to information which: (a) Executive
is compelled to disclose pursuant to any applicable law or any order of any
court of competent jurisdiction or any competent judicial, governmental or
regulatory body; (b) can be shown to have been generally available to the public
other than as a result of a breach by Executive of his confidentiality
obligations herein contained; or (c) can be shown to have been provided to
Executive by a third party who obtained such information other than from
Executive or other than as a result of a breach by Executive of his
confidentiality obligations herein contained

10. Termination.

(a) iGATE Global may terminate Executive’s employment with or without cause
under the following conditions:

(i) With Cause Termination. iGATE Global may, immediately and without notice,
terminate Executive from employment with “Cause”. “Cause” shall mean (i) the
commission of a crime involving moral turpitude, theft, fraud or deceit;
(ii) conduct that has an adverse effect on the Company’s reputation,
(iii) substantial or continued unwillingness to perform duties as reasonably
directed by the board of directors of iGATE Global: (iv) gross negligence or
deliberate misconduct; or (v) any material breach of Section 6 and any breach of
Sections 2, 3, 7, 8, 9, or 13 of this Employment Agreement, or the Confidential
Information and Intellectual Property Protection Agreement. Executive
acknowledges that he has continuing obligations under this Employment Agreement
including, but not limited to Sections 7, 8, and 9, in the event that he is
terminated with Cause: provided that if Executive’s employment is terminated
pursuant to Section 10(a) (ii), then Executive will be paid six (6) months
(“Severance Period”) severance pay based on Executive’s last basic salary.

(ii) Without Cause. In the event that Executive’s employment is terminated
without Cause, Executive will be given not less than six (6) months prior
written notice of such termination. In the event iGATE Global desires to
terminate Executive’s employment without Cause, without prior notice as set out
in this Section 10(a)(ii), then Executive will be paid six (6) months
(“Severance Period”) severance pay based on Executive’s last basic salary.
Executive acknowledges Executive’s continuing obligations under this Employment
Agreement including, but not limited to Sections 7, 8 and 9, in the event that
Executive is terminated without Cause. Executive further acknowledges that the
payment of any severance under this Employment Agreement is conditioned upon
Executive first signing an agreement and release of all claims against the
Company in accordance with the Company’s policies, as amended from time to time.

(b) Executive may terminate his employment by giving not less than three
(3) months prior written notice of his intention to terminate, provided,
however, that iGATE Global may decide to end his employment at any time during
those three (3) months, upon payment to Executive of the salary due to Executive
for the remainder of the said three (3) months notice period based on
Executive’s last basic salary. Executive acknowledges his continuing obligations
under this Employment Agreement including, but not limited to Sections 7, 8 and
9, in the event that Executive terminates his employment with iGATE Global.

(c) This Agreement will terminate upon the expiration of the Term.

 

5



--------------------------------------------------------------------------------

11. Equitable Relief; Fees and Expenses. Executive stipulates and agrees that
any breach of this Employment Agreement by him will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, iGATE Global
shall have the right, without objection from Executive, to obtain such
preliminary, temporary or permanent injunctions or restraining orders or decrees
as may he necessary to protect the Company against, or on account of, any breach
by Executive of the provisions of this Employment Agreement without the need to
post bond. Such right to equitable relief is in addition to all other legal
remedies iGATE Global may have to protect its rights. In the event iGATE Global
obtains any such injunction, order, decree or other relief, in law or in equity,
for any breach by Executive of the provisions of this Employment Agreement.
Executive shall be responsible for reimbursing iGATE Global for all costs
associated with obtaining the relief, including reasonable attorneys’ fees, and
expenses and costs of suit.

12. Amendments. No supplement, modification, amendment or waiver of the terms of
this Employment Agreement shall be binding on the parties hereto unless executed
in writing by the party to be bound thereby. No waiver of any of the provisions
of this Employment Agreement shall be deemed to or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. Any failure
to insist upon strict compliance with any of the terms and conditions of this
Employment Agreement shall not be deemed a waiver of any such terms or
conditions.

13. Acknowledgments of Executive.

(a) Executive hereby acknowledges and agrees that: (i) this Employment Agreement
is necessary for the protection of the legitimate business interests of the
Company: (ii) the restrictions contained in this Employment Agreement may be
enforced in a court of law whether or not Executive is terminated with or
without Cause; (iii) Executive has no intention of competing with the Company
within the limitations set forth above: (iv) Executive has received adequate and
valuable consideration for entering into this Employment Agreement;
(v) Executive’s covenants shall be construed as independent of any other
provision in this Employment Agreement and the existence of any claim or cause
of action Executive may have against the Company, whether predicated on this
Employment Agreement or not, shall not constitute a defense to the enforcement
by the Company of these covenants; and (vi) the execution and delivery of this
Employment Agreement is a mandatory condition precedent to Executive’s receipt
of the consideration provided herein.

(b) Executive acknowledges that the Company is engaged in business in India, as
well as in other countries and that the marketplace for the Company’s products
and services is worldwide. Executive further covenants and agrees that the
length of term and types of activities restrictions (non-competition
restrictions) contained in this Employment Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business.

(c) In the event that a court of competent jurisdiction shall determine that one
or more of the provisions of Sections 7 or 8 are so broad as to be
unenforceable, then such provision shall be deemed to be reduced in scope or
length, as the case may be, to the extent required to make Section 7 or 8, as
applicable, enforceable. If Executive violates the provisions of Section 8, the
period described therein shall be extended by that number of days which equals
the aggregate of all days during which at any time any such violations occurred.
Executive acknowledges that the offer of employment by iGATE Global and the
compensation payable for entering into this Employment Agreement is sufficient
consideration for Executive’s agreement to the restrictive covenants set forth
in Sections 7 and 8.

 

6



--------------------------------------------------------------------------------

14. Full Understanding. Executive acknowledges that he has been afforded the
Opportunity to seek legal counsel, he has carefully read and fully understands
all of the provisions of this Employment Agreement and that he, in consideration
for the compensation set forth herein, is voluntarily entering into this
Employment Agreement.

15. Severability. This Employment Agreement supersedes all prior agreements,
written or oral, between the parties hereto concerning the subject matter
hereof. Whenever possible, each provision of this Employment Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Employment Agreement and shall survive the termination of Executive’s
employment with iGATE Global for any reason.

16. Entire Agreement. This Employment Agreement, the other agreements provided
for herein and the Attachments attached hereto, set forth the entire
understanding of the parties with respect to the subject matter hereof, and
supercedes all prior contracts, agreements, arrangements, communications,
discussions, representation and warranties, whether written or oral, between
iGATE Global and Executive. Without limiting the generality of the foregoing,
the parties hereby agree that the employment agreement dated August 22, 2003
between the parties is hereby terminated by mutual consent.

17. Governing Law; Jurisdiction. The parties agree that this Employment
Agreement shall be construed and enforced in accordance with, and the rights of
parties shall be governed by the laws of India, without giving effect to the
conflict of law provisions thereof. The courts at Bangalore, Karnalaka shall
have exclusive jurisdiction to entertain any suit, dispute, litigation or legal
proceedings in respect of or under this Employment Agreement.

18. Assignment. The Company shall have the right to assign this Employment
Agreement to any Affiliate or to any other Person in connection with a merger,
consolidation or restructuring involving the Company, or a sale or transfer of
the business or substantially all of the assets of the Company, and Executive
agrees to be obligated by this Employment Agreement to any such assignee.
Executive may not assign this Employment Agreement.

19. Notices. Any notice or other communication required or permitted to be given
under this Employment Agreement shall be in writing and shall be duly given if
delivered, or if sent by prepaid registered mail or if transmitted by facsimile
to a party at its address set forth below:

 

  (a)    to iGATE Global at:      Address:    158-162P & 165P-170P, EPIP Phase
II,         Whitefield, Bangalore - 560 066 India         Facsimile: 080-4125
9090         Attention: Vice President - Legal & Company Secretary

 

7



--------------------------------------------------------------------------------

  (b)    to Executive at:      Address:    33245, Lark Way, Fremont,        
California 94555, USA        

Facsimile: + 1-510-972-7174

Attention: Mr. Phaneesh Murthy

or to such other address as the party to whom such notice is to be given shall
have last notified the party giving the notice in the manner provided in this
Section 19. Any notice delivered to the party to whom it is addressed in the
manner provided in this Section 19 shall be deemed to have been given and
received on the day it is so delivered at such address, provided that if such
day is not a business day, then the notice shall be deemed to have been given
and received on the next business day, then the notice shall be deemed to have
been given and received on the next business day. Any notice sent by prepaid
registered mail shall be deemed to have been given and received on the fifth
business day following the date of its mailing. Any notice transmitted by
facsimile shall be deemed given and received upon receipt of a confirmed answer
back following transmission.

20. Counterparts. This Employment Agreement may be executed in counterparts,
each of which will be deemed an original, but both of which together will
constitute one and the same instrument.

21. Headings. The headings used in this Employment Agreement are for convenience
only and are not to be considered in construing or interpreting this Employment
Agreement.

22. Survival. The provisions of Sections 7, 8, 9, 10, 11, 13, 17 and this
Section 22 of this Employment Agreement shall survive the termination of
Executive’s employment with the Company for any reason.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS EMPLOYMENT AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO
THIS EMPLOYMENT AGREEMENT.

 

iGATE Global Solutions Limited     By:  

/s/ Ashok Trivedi

   

/s/ Phaneesh Murthy

  Name: Ashok Trivedi     Phaneesh Murthy   Title: Chairman       Witness:  

/s/ Mukund Srinath

    Witness:  

/s/ Srinivasarao Kandula

Name:   Mukund Srinath     Name:   Srinivasarao Kandula Date:   April 18, 2008  
  Date:   April 18, 2008

 

8



--------------------------------------------------------------------------------

Compensation

ATTACHMENT A

 

1. Annual Base Salary: Annual Base Salary of US$5,00,000 (US Dollars Five Lakhs
Only) (or a monthly base salary of US$41,666 (US Dollars Forty One Thousand Six
Hundred and Sixty Six Only)) provided that the Board of Directors of the Company
(Board) may, at their discretion, review the base salary of the Executive from
time to time and grant such increments, not exceeding 33.33% of the then base
salary at any one time, as may be deemed appropriate provided that the annual
base salary shall not exceed US$7,50,000 (US Dollars Seven Lakhs Fifty Thousand
Only) (or a monthly base salary of US$62,500 (US Dollars Sixty Two Thousand Five
Hundred Only)).

 

2. Annual Performance Based Incentive: Annual Performance Based Incentive upto
US$2,00,000 based on the performance criteria determined by the Board provided
that the Board may, at their discretion based upon a review of the performance
of the Company and the contribution of the Executive therein, revise the Annual
Performance Based Incentive to a higher amount not exceeding US$6,00,000 per
annum. The Annual Performance Based Incentive to be quantified and to be paid
quarterly /half yearly or annually as the Board may determine.

 

3. Expenses. iGATE Global will reimburse all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder in
accordance with its standard policy.

 

4. Holidays. Executive will be entitled to avail of holidays as per the policies
of iGATE Global in force from time to time.

 

5. Benefits. Executive’s entitlement to the benefit schemes of iGATE Global
shall be in accordance with the applicable law and as per iGATE Global policies
in force from time to time. Executive is entitled to join the benefit schemes of
iGATE Global, which may include health or other insurance packages, if iGATE
Global decides to offer these to its employees. Executive understands that, if
offered, the terms of these schemes may be changed from time to time by iGATE
Global and agrees to keep himself informed of the same.

 

6. Company Car. Executive will be entitled to a company car.

 

9



--------------------------------------------------------------------------------

ATTACHMENT B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

PROTECTION AGREEMENT

This Agreement is made as of the 17th, day of April, 2008 (the “Employment
Agreement”) by and between iGATE Global Solutions Limited, a company
incorporated under the Indian Companies Act, 1956, as amended (the “Companies
Act”) with its registered office at 158-162P & 165P-170P, EPIP Phase II,
Whitefield, Bangalore - 560 066, India, (“iGATE Global”) and Phaneesh Murthy
aged 44 years and residing at 33245, Lark Way, Fremont California 94555, USA
(“Executive”),

RECITALS

WHEREAS, Executive has been employed by the Company as CEO and Managing Director
of iGATE Global, and that in the performance of Executive’s duties in such
capacity. Executive may acquire Confidential Information or Trade Secrets (as
those terms are defined below) relating to the Company’s business (or that of
its Affiliates or Customers) and Executive may develop copyrightable works,
inventions or improvements relating to the Company’s products and business (or
that of its Affiliates); and

WHEREAS, it is the understanding between the Company and Executive that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements;

NOW, THEREFORE, in consideration of the Company’s agreement to employ Executive
and the salary and other compensation paid to Executive by the Company during
Executive’s employment by the Company, Executive agrees as follows:

As used herein:

(a) “Affiliate” with respect to a specified Person, means any other Person
(a) directly or indirectly controlling, controlled by or under common control
with such specified Person; or (b) who is a Relative of such Person or their
Affiliate; provided, however, that, for purposes of this definition, the terms
“controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint a majority of the directors, managers, partners or other individuals
exercising similar authority with respect to such Person;

(b) “Company” shall mean iGATE Global and any Affiliate or joint venture of
iGATE Global, including any direct or indirect holding company or subsidiary of
iGATE Global, as well as any of their respective operating divisions;

(c) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data,

 

10



--------------------------------------------------------------------------------

compositions, ideas, improvements, inventions, research, computer programs,
computer related information or data, system documentation, software products,
patented products, copyrighted information, know how and operating methods and
any other trade secret or proprietary information belonging to the Company or
relating to the Company’s affairs that is not public information:

(d) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to the
Company’s business information. Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of the Executive’s
employment with the Company): (ii) that is a business entity or individual with
whom the Company has a valid and subsisting contract as of the date of this
Agreement; or (iii) a business entity or individual with whom the Company enters
into a valid contract during the term of this Agreement:

(e) “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society, governmental
authority, association or trust or any other entity or organisation: and

(f) “Trade Secret” means any useful process, machine or other device or
composition of matter which is new and which is being used or studied by the
Company and is not described in a patent or described in any literature already
published and distributed externally by the Company; the source code or
algorithms of any software developed or owned by the Company: any formula, plan,
tool, machine, process or method employed by the Company, whether patentable or
not, which is not generally known to others; business plans and marketing
concepts of the Company; marketing or sales information of the Company;
financial information or projections regarding the Company or potential
acquisition candidates of the Company; financial, pricing and/or credit
information regarding clients or vendors of the Company; a listing of names,
addresses or telephone numbers of Customers or clients of the Company; internal
corporate policies and procedures of the Company; and any other undisclosed
information protected in accordance with any applicable law.

Executive hereby acknowledges and agrees that each of the copyrightable works
authored by Executive (including, without limitation, all software and related
documentation and all web site designs), alone or with others, during
Executive’s employment by the Company shall be deemed to have been to be works
prepared by Executive within the scope of Executive’s employment by the Company
and, as such, shall be deemed to be “works made in the course of employment
under a contract of service” under Indian copyright laws from the inception of
creation of such copyrightable works. In the event that any of such
copyrightable works shall be deemed by a court of competent jurisdiction not to
be a “works made in the course of employment under a contract of service”, this
Agreement shall operate as an irrevocable assignment by Executive to the Company
of all right, title and interest in, and to, such copyrightable works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by Executive
outside of the Company’s facilities or other than during Executive’s working
hours with the Company shall not diminish the Company’s rights with respect to
such works which otherwise fall within this paragraph 2. Executive agrees to
execute and deliver to the Company such further instruments or documents as may
be requested by the Company in order to effectuate the purposes of this
paragraph 2.

Executive shall promptly and fully disclose to the Company all inventions or
improvements made or conceived by Executive, solely or with others, during
Executive’s employment by the Company and, where the subject matter of such
inventions or improvements results from or is

 

11



--------------------------------------------------------------------------------

suggested by any work which Executive may do for, or on behalf of, the Company
or relates in any way to the Company’s products, business or operations (or that
of its Affiliates), the Company shall have all rights to such inventions and
improvements, whether they are patentable or not. The fact that such inventions
and improvements are made or conceived by Executive outside of the Company’s
facilities or other than during Executive’s working hours with the Company shall
not diminish the Company’s rights with respect to such inventions or
improvements which otherwise fall within this paragraph 3.

Notwithstanding anything in this Agreement, the Company shall have no rights
pursuant to this Agreement in any invention of Executive made during the term of
Executive’s employment by the Company, if such invention has not arisen out of,
or by reason of, Executive’s work with the Company or does not relate to the
products, business or operations of the Company or that of its Affiliates,
although Executive shall nonetheless inform the Company of any such invention.

At the request of the Company, either during or after termination of Executive’s
employment by the Company. Executive shall execute, or join in executing, all
papers or documents required for the filing of patent applications in India and
such foreign countries as the Company may elect, and Executive shall assign all
such patent applications to the Company or its nominee, and shall provide the
Company or its agents or attorneys with all reasonable assistance in the
preparation and prosecution of patent applications, drawings, specifications and
the like, all at the expense of the Company, and shall do all that may be
necessary to establish, protect and maintain the rights of the Company or its
nominee in the inventions, patent applications and specifications in accordance
with the spirit of this Agreement.

Executive shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy), which is disclosed to
Executive, or which Executive may acquire or develop, or which Executive may
observe in the course of Executive’s employment by the Company and which at the
time of disclosure is not previously known to Executive, and not known or used
by others in the trade generally, and Executive shall not disclose, publish or
otherwise use, either during or after termination of Executive’s employment by
the Company, any such Trade Secrets or Confidential Information without the
prior written consent of the Company except that Executive may disclose such
Confidential Information to Persons who need to know such Confidential
Information during the course and within the scope of Executive’s employment.
Notwithstanding the foregoing, the confidentiality obligations of this paragraph
6 will not apply to information which: (a) Executive is compelled to disclose
pursuant to any applicable law or any order of any court of competent
jurisdiction or any competent judicial, governmental or regulatory body; (b) can
be shown to have been generally available to the public other than as a result
of a breach by Executive of his confidentiality obligations herein contained; or
(c) can be shown to have been provided to Executive by a third party who
obtained such information other than from Executive or other than as a result of
a breach by Executive of his confidentiality obligations herein contained.

Upon termination of employment with Company for any reason, Executive shall
promptly deliver to Company the originals and copies of all correspondence,
drawings, manuals, computer related or generated information, letters, notes,
notebooks, reports, prospect lists, customer lists, flow charts, programs,
proposals, and any documents concerning Company’s business, Customers or
suppliers and, without limiting the foregoing, will promptly deliver to Company
any and all other documents or materials containing or constituting Confidential
Information or Trade Secrets. Executive agrees to maintain the integrity of all
stored computer information and agrees not to alter, damage or destroy said
computer information before returning it to Company.

 

12



--------------------------------------------------------------------------------

Executive shall keep and maintain adequate and current written records of all
Trade Secrets and Confidential Information made by Executive (solely or jointly
with others) during the term of employment (“Records”). The Records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks and any other format. The Records will be
available to and remain the sole property of the Company at all times. Executive
shall not remove such Records from the Company’s place of business except as
expressly permitted by the Company.

This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any employment agreement entered into by Executive with the
Company. The Company may utilize any portion of Executive’s employment agreement
to enforce the terms and conditions set forth herein and remedy any violation of
this Agreement. The Company has the exclusive right to assign this Agreement.

The parties agree that this Agreement shall be governed by the laws of the
Republic of India. Jurisdiction and venue is exclusively limited in any
proceeding by the Company or Executive to enforce their rights hereunder to the
courts of Bangalore.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN HIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

Executive:

/s/ Phaneesh Murthy

Signature Date: April 18, 2008

 

13



--------------------------------------------------------------------------------

SCHEDULE 2

Actions Pending or Threatened Against Executive

None

 

14



--------------------------------------------------------------------------------

SCHEDULE 3(b)

Directorships currently held By Executive

1. Global Edge Software Limited.;

2. Future Soft, Inc.;

3. Primentor Inc.

4. Mascot Systems GmbH

5. iGATE Corporation

6. iGATE Global Solutions Limited

 

15